            Case 4:19-cv-00686-JM Document 25 Filed 04/13/21 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                     CENTRAL DIVISION

GUY TRIPLETT and CASEY TRIPLETT                                                           PLAINTIFFS

V.                                             4:19CV00686 JM

A&R MOBILE HOME SUPPLY AND SERVICE, INC.,
JAN McGOUGH and RUSSELL McGOUGH                                                           DEFENDANTS



                                                     ORDER

         Pending is the Joint Motion for Approval of Settlement and Dismissal.

         A district court may only approve a settlement agreement and enter a judgment that

includes a waiver of FLSA claims after it determines that the litigation involves a bona fide

dispute and that the proposed settlement is fair and equitable to all parties.1 Lynn's Food Stores,

Inc. v. United States, 769 F. 3d 1350, 1353 n.8 (11th Cir. 1982). A review of the Plaintiffs’

complaint shows that there is a bona fide dispute as to the amount of wages paid to the Plaintiffs.

In determining whether a settlement is fair and reasonable under the FLSA, the Court may

consider factors including the stage of the litigation and the amount of discovery exchanged, the

experience of counsel, the probability of success on the merits, any “overreaching” by the

employer in the settlement negotiations, and whether the settlement was the product of an arm's

length negotiations between the parties based on the merits of the case. Carrillo v. Dandan Inc.,




1
  The Court notes that the law is unclear in the Eighth Circuit as to whether judicial approval of a proposed private
release of FLSA claims is required in all cases before dismissal. See Melgar v. OK Foods, et al, 902 F.3d 775, 779
(8th Cir. 2018). While the Court could decline to review the proposed settlement and enter a general dismissal
without prejudice, or direct the parties to simply stipulate to dismissal, doing so would leave the parties in an
uncertain position. Therefore, the Court has reviewed the proposed settlement for fairness. See Melgar v. OK Foods,
et al, Case No. 2:13CV02169, 2017 WL 10087890, *1 (W.D. Ark. Jan. 26, 2017); King v. Raineri Construction,
LLC, Case No. 4:14-CV-1828 (CEJ), 2015 WL 631253, *1 (E.D. Mo. Feb. 12, 2015).
           Case 4:19-cv-00686-JM Document 25 Filed 04/13/21 Page 2 of 2




51 F. Supp. 3d 124, 132–33 (D.D.C. 2014) (taking into account the “totality of the

circumstances” to determine the fairness of an FLSA settlement).

       On the merits, the parties’ agreement is fair, reasonable and adequate. In re Flight

Transp. Corp. Securities Litigation, 730 F.2d 1128, 1135 (8th Cir. 1984). The Court takes no

position on the reasonableness of the attorneys’ fees in paragraph III(A)(3). The issue is not

before the Court in this motion. The motion (ECF No. 24) is GRANTED. The Clerk is directed

to close the case.

       IT IS SO ORDERED this 13th day of April, 2021.



                                                             ____________________________
                                                             James M. Moody Jr.
                                                             United States District Judge
